In an action for a divorce, the defendant appeals from an order of the Supreme Court, Richmond County (Pizzuto, J.H.O.), dated January 22, 2008, which, after a hearing, denied his motion to vacate a judgment of divorce of the same court (Giacobbe, J.) entered December 8, 2005, upon his default in answering the plaintiffs complaint.
Ordered that the order is affirmed, with costs.
The record supports the hearing court’s determination that the defendant failed to establish any grounds for vacating the judgment of divorce (see CPLR 5015 [a] [1], [3], [4]; cf. Nitze v Gallagher, 138 AD2d 466 [1988]; Covello v Covello, 119 AD2d 792 [1986]; Bartal v Bartal, 117 AD2d 698, 698-699 [1986]). Accordingly, the court properly denied the defendant’s motion for that relief. Mastro, J.P, Covello, Balkin and Austin, JJ., concur.